DETAILED ACTION
Claims 1-20 (filed 11/05/2021) have been considered in this action.  Claims 1, 11 and 20 have been amended.  Claims 5 and 15 have been canceled.  Claims 2-4, 6-10, 11-14 and 16-19 have been presented in the same format as previously presented.

Response to Arguments
Applicant’s arguments, see page 8 paragraph 3, filed 11/05/2021, with respect to objections to claims 1 and 20 have been fully considered and are persuasive.  The objections of claims 1 and 20 has been withdrawn. 

Applicant's arguments filed 11/05/2021 have been fully considered but they are not persuasive. Applicant has relied upon argued features which are not supported by the original disclosure.  Namely, the applicant has relied upon an argument of the failure of any previously disclosed prior art reference to teach “acquiring, by the terminal apparatus, from the moving cleaning apparatus, a real-time image of the at least one region of the indoor space” so that the augmented reality display is synthesized with the real-time image.  However, the examiner can find no support for the terminal apparatus acquiring a real-time image from .  
The applicant’s specification supports the real-time image coming from the terminal apparatus, and thus the examiner has mapped these features to KR20170031809 (hereinafter KR’1809) which discloses the newly claimed features relating the use of augmented reality displaying an overlay of air pollution information with real-time images from a terminal apparatus.  The examiner has additionally provided KR20180040977 (hereinafter KR’0977) which discloses similar functions relating to augmented reality displays on mobile terminals with air cleaning devices present.  See below for a mapping of the newly claimed features to KR’1809 and KR’0977.
.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 11 and 20 all contain a version of the limitation:
“acquiring, by the remote terminal apparatus, from the moving cleaning apparatus, a real-time image of the at least one region of the indoor space”
No support can be found from the original disclosure that explicitly links the acquisition of real-time images from the moving cleaning apparatus.  Further limitations in all of claims 1, 11 and 20 utilize the real-time image to form an augmented reality (AR) image such that air pollution information overlaps of the at least one region overlaps with the real-time image.  
A thorough review of the original specification finds the following references to the “real-time image”:
[0048] The terminal apparatus 30 may receive the air pollution level change information from the moving cleaning apparatus 10. In addition, according to a user action of projecting at least one region through a lens of a camera of the terminal apparatus 30, the terminal apparatus 30 may acquire a real-time image of the at least one region a2 or a5 of the indoor space. The terminal apparatus 30 may generate an AR image synthesized such that a graphic indicates an increase or decrease in the air pollution level of the at least one region a2 or a5, based on the air pollution level change information and the real-time image (4). For example, the second region a2 may be displayed such that a graphic indicating a decrease in the air pollution level overlaps with the real-time image, and the fifth region a5 may be displayed such that a graphic indicating an increase in the air pollution level overlaps with the real-time image

[00100] The memory 33 may store at least one instruction set to acquire a real-time image of at least one region of the indoor space; and control the display 32 to display an AR image synthesized such that the air pollution information of the at least one region overlaps with the real-time image, based on the air pollution information and the real- time image.

[00140] The terminal apparatus 30 may acquire a request signal for requesting to display an AR mode in operation 413. For example, as a user input for requesting to display the AR mode is performed through an air pollution level display application provided in the terminal apparatus 30, the terminal apparatus 30 may acquire a user input signal corresponding to the user input as the request signal.  
[00141] Upon acquiring the request signal, the terminal apparatus 30 may acquire a real-time image of at least one region of the indoor space. [00142] Based on the air pollution level distribution map and the real-time image, the terminal apparatus 30 may display an AR image synthesized such that a graphic indicating that the air pollution level of the indoor space has changed or is changing overlaps with a real-time image of the indoor space in operation 414.

[00169] The terminal apparatus 30, in panel 7-a, may acquire the region-by-region air pollution information of the indoor space acquired while the moving cleaning apparatus 10 moves in the the terminal apparatus 30 may acquire a real- time image of at least one region of the indoor space. Based on the acquired air pollution information and real-time image, the terminal apparatus 30 may further include an operation of displaying an AR image synthesized such that the air pollution information overlaps with the real-time image. The air pollution information for each of the regions a2 and a5 of the indoor space and the air cleaning apparatus 20-5 included in the real-time image may be displayed. In this case, based on the position of the air cleaning apparatus 20-5, a UI for receiving a user input signal may be mapped to a position corresponding to the air cleaning apparatus 20-5 of the AR image.

[00197] The terminal apparatus 30 may acquire a real-time image of at least one region of the indoor space. The terminal apparatus 30 may display an AR image synthesized such that the air pollution information of the at least one region overlaps with the real- time image, based on the air pollution information and the acquired real-time image.


None of these statements explicitly link the taking of the real-time image to the imaging device in the moving cleaning apparatus.  In fact, the only statement that explicitly links the source of the real-time image is in paragraph [0048] wherein the real-time image is explicitly stated as coming from a lens and camera of the terminal apparatus, not the moving cleaning apparatus.  
From these quotations, the examiner believes a rejection under 35 U.S.C. 112(a) of claims 1, 11 and 20 is appropriate, as evidentiary support for this amendment cannot be found.  The examiner welcomes the applicant to point to 
Claims 2-4, 6-10, 12-14 and 16-19 are dependent upon claims 1 and 11, and thus inherit the rejection of claims 1 and 11 under 35 U.S.C. 112(a).

Claims 1-4, 6-14 and 16-20 are further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 11 and 20 all contain a version of the limitation:
“displaying, in response to a user input signal for selecting the moving cleaning apparatus, guide information for guiding an arrangement of the at least one air cleaning apparatus”
No support can be found from the original disclosure that explicitly links a user input for selecting the moving cleaning apparatus with the guide information for guiding an arrangement of the at least one air cleaning apparatus, as all 
A thorough review of the original specification finds the following pertinent paragraphs from the original disclosure relating to the “displaying, in response to a user input signal for selecting the moving cleaning apparatus, guide information for guiding an arrangement of the at least one air cleaning apparatus”:
[00146] For example, the terminal apparatus 30 may display guide information for guiding the control or arrangement of the air cleaning apparatus 20 in operation 422. The guide information may include the region-by-region air pollution information of the indoor space, a graphic representing the position of at least one air cleaning apparatus 20 in the indoor space, and at least one UI for controlling the air cleaning apparatus 20. In this case, at least one of the graphics representing the position of the air cleaning apparatus 20 or the UI for controlling the air cleaning apparatus 20 may be displayed overlapping with the AR image of operation 414 of FIG. 4B. In addition, at least one of the graphics representing the position of the air cleaning apparatus 20 or the UI for controlling the air cleaning apparatus 20 may be displayed on a separate screen. Furthermore, when the graphic representing the position of the air cleaning apparatus 20 is selected, the UI for controlling the air cleaning apparatus 20 may be displayed on a pop-up screen or a separate screen. The UI for controlling the air cleaning apparatus 20 may be, for example, a UI for setting at least one of the on/off, air current speed, air current amount, air current direction, or operation time of the air cleaning apparatus 20. The user may operate at least one UI for controlling the air cleaning apparatus 20 by referring to the air pollution level of the indoor space included in the AR image. Alternatively, the user may operate at least one UI for controlling the 

[00170] When an user input signal for selecting the air cleaning apparatus 20-5 is acquired, the terminal apparatus 30, in panel 7-b, may display guide information 711 for guiding the arrangement of the air cleaning apparatus 20-5. Guide information 711, in panel 7-b, for requesting to move the air cleaning apparatus20-5 to a particular point 711-1 may be displayed. 

[00171] For example, when an user input signal for selecting the air cleaning apparatus 20-5 is acquired, the terminal apparatus 30, in panel 7-c, may display guide information for guiding the operation of the air cleaning apparatus 20-. Guide information 712, in panel 7-c, for guiding an air current amount 712-1, an air current direction 712-2, and an operation time 712-3 of the air cleaning apparatus 20-5 may be displayed. In this case, when a user input signal for selecting a UI (e.g., an OK button) for accepting the guide is received, the terminal apparatus 30 may transmit a control command for controlling the operation of the air cleaning apparatus 20-5 to the air cleaning apparatus 20-5 according to the displayed guide information. 

[00172] Guide information 711 and 712 for guiding the arrangement or operation of the air cleaning apparatus 20-5 capable of cleaning the fifth region a5 may be displayed based on a user input signal for selecting the fifth region a5.

[00175] When a user input signal for selecting the air cleaning apparatus 20 in the air pollution level distribution map is acquired, the terminal apparatus 30 may display guide information for guiding the arrangement or operation of the air cleaning apparatus 20. In this case, when a user input signal for selecting a particular region in the air pollution level distribution map is acquired, the terminal apparatus 30 may identify at least one air cleaning apparatus 20 capable of cleaning the particular region and display guide 

None of these statements explicitly link the user input signal for selecting the moving cleaning apparatus with the guiding of an arrangement of the air cleaning apparatus.   All quotations relating to selection for guiding an air cleaning apparatus utilize selection of either an air cleaning apparatus, or a region displayed on a map.
From the above quotations, the examiner believes a rejection under 35 U.S.C. 112(a) of claims 1, 11 and 20 is appropriate, as evidentiary support for this amendment cannot be found.  The examiner welcomes the applicant to point to specific teachings in the original disclosure that explicitly link the displaying in response to a selection of the moving cleaning apparatus, guide information for guiding an arrangement of the air cleaning apparatus.  
Claims 2-4, 6-10, 12-14 and 16-19 are dependent upon claims 1 and 11, and thus inherit the rejection of claims 1 and 11 under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the acquisition of real-time images from the camera of the terminal apparatus. 
As noted above, claimed elements relating to the acquisition of real-time image data from the moving cleaning apparatus for displaying augmented reality images synthesized such that air pollution information of the at least one region overlaps with the real-time image is not supported by the original disclosure.  Because the specification discloses a specific feature (augmented reality display) that is critical or essential to the practice of the invention, yet the claims fail to recite this feature (i.e. real-time images from the terminal apparatus), the claims are considered incomplete. 
For the sake of compact prosecution, the examiner shall consider that the images come from the terminal apparatus, as this is what is supported by the original disclosure.  

Claims 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: displaying in response to a user input signal for selecting an air cleaning apparatus.
As noted above, claimed elements relating to the display being in response to a user input for selecting a moving cleaning apparatus is not supported by the original disclosure.  Because the specification discloses a specific feature (displaying in response to a user input) that is critical or essential to the practice of the invention, yet the claims fail to recite this feature (i.e. the user input being on an air cleaning apparatus), the claims are considered incomplete. 
For the sake of compact prosecution, the examiner shall consider that the displaying is based on a user input for selecting an air cleaning apparatus, as this is what is supported by the original disclosure.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-8, 10-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as unpatentable over Angle et al. (US 20140207281, hereinafter Angle) in view of KR20170031809 (hereinafter KR’1809) and KR20180040977 (hereinafter KR’0977).

In regards to Claim 1, Angle discloses “A method of transmitting a control command of a terminal apparatus, the method comprising: storing, by the terminal, position information of at least one air cleaning apparatus in an indoor space” ([0029]Network entities, such as thermostats, air purifiers and humidifiers, are stationary and typically located at one or two locations throughout a living space; Fig. 19 and [0066] A local user terminal 142, 300 (e.g., a PC, smartphone, or tablet computer) may be connected (wired or wirelessly) to the private network 160. A remote user terminal 144, 300 may be connected to the remote server 150 and/or the private network 160 via the public network 170; [0039] The location-responsive environmental control routine correlates the three dimensional array to locations of a plurality of home environmental control nodes, each home environmental control node having a dedicated environmental sensor and a control channel to actuate a motorized actuator to perform mechanical work within the household, and based on a proximity of at least one control node to an environmental mapping location represented in the three dimensional array, sends data to cause the at least one environmental control node to perform mechanical work in the household; [0097] As indicated in FIG. 26, in embodiments, or in an invention disclosed herein, the map 600 of sensor readings 605, 610 displays to the HMI of a local user terminal 142, 300 or a remote user terminal 144, 300 for active management of the networked-enabled stationary sensors 120, 122, 124 and the networked-enabled automation controller devices 126, 127, 128, 129, 140; [0103] In some embodiments, or in an invention “acquiring, by the terminal apparatus, from a moving cleaning apparatus through a wireless connection, region-by-region air pollution information of the indoor space acquired while a moving cleaning apparatus moves in the indoor space” (Fig. 26 and 27; [0022] the mobile robot moves about the household on a primary mission and simultaneously collects environmental sensor readings as a secondary mission. In some embodiments the primary mission is a cleaning mission; [0073] the exemplary mobile robot 200 includes...a wireless communication system 250, an IR emitter 260, and environmental sensors 270A-J; [0023] the sensor readings taken at the plurality of accessible two dimensional locations within the household are environmental sensor readings. In some embodiments, the environmental sensor is an air quality sensor; [0097] the mobile robot 200 measures and stores air quality readings 610 with its onboard air quality sensor 270I as the mobile robot 200 drives along a robot path 620 throughout the enclosure space 20. The air quality readings 610 are mapped to a 2 dimensional or 3 dimensional map of air quality readings throughout the enclosure space 20...the air quality readings 610 may measure commonly detected air quality values, such as those for Common air pollutants... As indicated in FIG. 26, in embodiments, or “acquiring, in response to the acquired region-by-region air pollution information of the indoor space and the position information of the at least one air cleaning apparatus in the indoor space, a control command for controlling an operation of the at least one air cleaning apparatus to supply clean air to a polluted region among regions of the indoor space” ([0071] the automation controller devices 126, 127, 128, 129, 140 may be any suitable devices operable to control operation of a device or system associated with the structure 10. Examples of automation controller devices include ... an air quality control device 129, such as an air purifier, humidifier, or de-humidifier; [0097] the mobile robot 200 processes the mapped sensor “and transmitting, by the terminal apparatus, the acquired control command to the at least one air cleaning apparatus” ([0107] The mobile robot 200 sends data to cause the at least one environmental control node, or networked-enabled automation controller device 110, 126, 127, 128, 129, 140, to perform mechanical work in the household 20; [0104] By mapping measurements throughout an enclosure space 20, the mobile robot 200 determines whether, based on a single reading 605, 610 taken in a location remote from the stationary networked-
Angle fails to teach “acquiring, by the terminal apparatus, from the moving cleaning apparatus, a real-time image of the at least one region of the indoor space; displaying, by the terminal apparatus, based on the acquired region-by-region air pollution information of the indoor space, the position information of the at least one air cleaning apparatus in the indoor space, and the real-time image, an augmented reality (AR) image synthesized such that air pollution information of the at least one region overlaps with the real-time image; displaying, in response to a user input signal for selecting the moving cleaning apparatus, guide information for guiding an arrangement of the at least one air cleaning apparatus”.
KR’1809 reaches “acquiring, by the terminal apparatus, from the moving cleaning apparatus, a real-time image of the at least one region of the indoor space” ([page 4] The display unit 230 is for displaying an air quality by using an  “displaying, by the terminal apparatus, based on the acquired region-by-region air pollution information of the indoor space, the position information of the at least one air cleaning apparatus in the indoor space, and the real-time image, an augmented reality (AR) image synthesized such that air pollution information of the at least one region overlaps with the real-time image;”([page 3] The augmented reality image generating unit 220 may generate an image of at least one of dust, gas (VOC), CO 2 , radon, and water vapor contained in the air based on the air quality measurement data received through the communication unit 210 And may further generate an image for expressing the air temperature. In this case, the augmented reality image generation unit 220 can adjust the number, size, and color of the image to be generated according to concentrations of dust, gas (VOC), CO 2 , radon, and water vapor, or air temperature. For example, the augmented reality image generation unit 220 may generate a large number of dust images when the dust concentration is high, and may generate a small “displaying, in response to a user input signal for selecting the moving cleaning apparatus, guide information for guiding an arrangement of the at least one air cleaning apparatus” ([page 3] the control unit 120 may control the operation of the airflow unit 140 according to a signal input by the user or by generating a control signal based on the air quality measurement data measured by the sensor unit 110 . In this case, the control unit 120 may receive the control signal from the portable terminal 200, which will be described later, through the communication unit 130, and thereby control the operation of the airflow unit 140; [page 4] In order for the portable terminal 200 to display the air quality using the augmented reality as described above, an application for performing image generation and composition processing based on the air quality measurement data may be installed, and the application may be installed in a portable terminal 200, a camera, a display screen, and the like. Furthermore, a 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the robotic vacuum system that acquires region-by-region air pollution information and is capable of sending commands to specific air cleaning apparatus based on those measured commands and the location of the air cleaning apparatus in the room as taught by Angle, with the use of a display that, based on the air pollution information, the position information of an air cleaner, and a real-time image taken by the mobile terminal, displays augmented reality air pollution information and guide information for guiding an internal arrangement of the air cleaning apparatus, such as controlling an internal arrangement of the operation of the air cleaning apparatus, because it would offered the stated benefit of “[page 1] there is a limitation that it is difficult for a user to intuitively grasp the severity of air pollution by a method of expressing air pollution degree by LED color or numerical value.  There is a need in the art for a method for displaying the air quality measured by the sensor so that the user can more intuitively grasp the air 
“displaying, by the terminal apparatus, based on... the position information of the at least one air cleaning apparatus in the indoor space....an augmented reality (AR) image”.
KR’0977 teaches “displaying, by the terminal apparatus, based on... the position information of the at least one air cleaning apparatus in the indoor space....an augmented reality (AR) image” ([page 16] The operation mode of the mobile terminal 100 may include an augmented reality mode. The augmented reality mode may be a mode for providing information related to a real-world image to a real-world image. The mobile terminal 100 can enter the augmented reality mode according to the execution of an application installed therein. When the mobile terminal 100 enters the augmented reality mode, the mobile terminal 100 can automatically display a preview image acquired through the camera 121 on the display unit 151...In another embodiment, the control unit 180 can identify the electronic device 200 based on the location information of the mobile terminal 100. Specifically, the controller 180 can identify the electronic device 200 displayed on the preview image by comparing the location information of the mobile terminal 100 with the location information of the electronic device 200; [page 23] The first controller 180 may transmit the location information of the mobile terminal 100 obtained using the location information module 115 to the “displaying, in response to a user input signal for selecting the moving cleaning apparatus, guide information for guiding an arrangement of the at least one air cleaning apparatus” ([page 20] The first controller 180 of the mobile terminal 100 displays the state of the recognized air cleaner 200 or controls the air cleaner 200 when the air cleaner 200 is recognized as being included in the image 500 obtained from the camera 121. [(Buttons, icons, and the like) related to the user. In the displayed menu, there may be a menu for displaying the filter status. In this case, the first controller 180 may receive a filter status display request by receiving an input for selecting a menu for displaying the filter status through the user input unit 123 or the like) and ([page 2] A first object of the present invention is to provide a mobile terminal which can easily confirm the status of each of the filters mounted in the air cleaner and information relating to whether or not each of the filters needs to be cleaned or replaced from outside; [page 18] the status information may include information on whether cleaning or replacement of the filter is required based on the degree of contamination. For example, when the degree of contamination 


Claim 2, Angle, KR’1809 and KR’0977 teach the method of sending a terminal command to an air cleaning device using augmented reality displays as incorporated by claim 1 above.  Angle further teaches “The method of claim 1, wherein the guide information further comprises: information for guiding an operation of the at least one air cleaning apparatus” ([0097] the map 600 of sensor readings 605, 610 displays to the HMI of a local user terminal 142, 300 or a remote user terminal 144, 300 for active management of the networked-enabled stationary sensors 120, 122, 124 and the networked-enabled automation controller devices 126, 127, 128, 129, 140. In embodiments, or in an invention disclosed herein, the mobile robot 200 processes the mapped sensor readings 605, 610 to send operational instructions the networked-enabled stationary sensors 120, 122, 124 and the networked-enabled automation controller devices 126, 127, 128, 129, 140).  Law also teaches ([0081] The air treatment units may comprise further display units or vocal output devices, the best recommendations about the combination and the orientation manners of the air treatment units in a system will be delivered to the user through these display units and/or vocal output device. The user may also arrange and operate the units in the system manually based on these recommendations; wherein a recommended combination of air cleaning devices is considered a guide for operation).  In “wherein the guide information further comprises: information for guiding an operation of the at least one air cleaning apparatus” ([page 4] In order for the portable terminal 200 to display the air quality using the augmented reality as described above, an application for performing image generation and composition processing based on the air quality measurement data may be installed, and the application may be installed in a portable terminal 200, a camera, a display screen, and the like. Furthermore, a control signal is generated on the basis of a user input for controlling the operation of the air cleaner 100 through an application installed in the portable terminal 200, and transmitted to the air cleaner 100, thereby controlling the operation of the air cleaner 100 Or may be controlled by the user remotely; [page 3] the control unit 120 may control the operation of the airflow unit 140 according to a signal input by the user or by generating a control signal based on the air quality measurement data measured by the sensor unit 110 . In this case, the control unit 120 may receive the control signal from the portable terminal 200, which will be described later, through the communication unit 130, and thereby control the operation of the airflow unit 140).

Claim 3, Angle, KR’1809 and KR’0977 teach the method of sending a terminal command to an air cleaning device using augmented reality displays as incorporated by claim 1 above.  KR’1809 further teaches “acquiring, based on the displayed guide information, a user request signal for controlling an operation of the at least one air cleaning apparatus” ([page 3 col 1] the control unit 120 may control the operation of the airflow unit 140 according to a signal input by the user or by generating a control signal based on the air quality measurement data measured by the sensor unit 110 . In this case, the control unit 120 may receive the control signal from the portable terminal 200) “wherein acquiring the control command includes acquiring, based on the user request signal, a control command for controlling an operation of the at least one air cleaning apparatus to supply clean air to the polluted region among the regions of the indoor space” ([page 4 col 1] Furthermore, a control signal is generated on the basis of a user input for controlling the operation of the air cleaner 100 through an application installed in the portable terminal 200, and transmitted to the air cleaner 100, thereby controlling the operation of the air cleaner 100 Or may be controlled by the user remotely).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the 

In regards to Claim 4, Angle, KR’1809 and KR’0977 teach the method of sending a terminal command to an air cleaning device using augmented reality displays as incorporated by claim 1 above.  Angle further teaches “The method of claim 2, wherein the guide information includes at least one of the region-by-region air pollution information of the indoor space, a graphic representing a position of the at least one air cleaning apparatus in the indoor space, or at least one user interface (UI) for controlling the at least one air cleaning apparatus” ([0027] the sensor readings taken at the plurality of two dimensional locations within the household populate a two dimensional map of sensor readings within 

In regards to Claim 6, Angle, KR’1809 and KR’0977 teach the method of sending a terminal command to an air cleaning device using augmented reality displays as incorporated by claim 1 above.  Angle further teaches “The method of claim 1, wherein the region-by-region air pollution information of the indoor space includes at least one of a region-by-region air pollution level of the indoor space or region-by-region air pollution level change information of the indoor space, wherein the region-by-region air pollution level change information indicates an increase or decrease in the air pollution level of the indoor space” ([0097] the mobile robot 200 measures and stores air quality readings 610 with its onboard air quality sensor 270I as the mobile robot 200 drives along a robot path 620 throughout the enclosure space 20. The air quality readings 610 are mapped to a 2 dimensional or 3 dimensional map of air quality readings throughout the enclosure space 20. In embodiments, or in an invention disclosed herein, the air quality readings 610 may measure commonly detected air quality values, such as those for Common air pollutants, particulate matter (PM), sulphur oxides (SOx), nitrogen oxides (NOx), volatile organic compounds (VOCs), carbon monoxide (CO) 

In regards to Claim 7, Angle, KR’1809 and KR’0977 teach the method of sending a terminal command to an air cleaning device using augmented reality displays as incorporated by claim 1 above.  Angle further teaches “The method of claim 1, wherein the control command for controlling the operation of the at least one air cleaning apparatus controls at least one of an air current direction, an air current amount, an air current speed, or an operation time of the at least one air cleaning apparatus” ([0105] Based on a plurality of measurements taken throughout an enclosure space 20, the mobile robot 200 activates a networked-enabled automation controller device 110, 126, 127, 128, 129, 140 even when the environmental sensor 120 reading of the networked-enabled automation controller device 110, 126, 127, 128, 129, 140 indicates otherwise at its singular, unchanging point of location on the map 600; wherein the time when the robot activates the network controller device that is the air purifier is considered an operation time).

Claim 8, Angle, KR’1809 and KR’0977 teach the method of sending a terminal command to an air cleaning device using augmented reality displays as incorporated by claim 1 above.  Angle further teaches “The method of claim 1, wherein the region-by-region air pollution information of the indoor space includes a region-by-region air pollution level of the indoor space acquired based on at least one of an amount of dust drawn in by the moving cleaning apparatus or a sensing value of a dust sensor provided in the moving cleaning apparatus” ([0097] the mobile robot 200 measures and stores air quality readings 610 with its onboard air quality sensor 270I as the mobile robot 200 drives along a robot path 620 throughout the enclosure space 20. The air quality readings 610 are mapped to a 2 dimensional or 3 dimensional map of air quality readings throughout the enclosure space 20. In embodiments, or in an invention disclosed herein, the air quality readings 610 may measure commonly detected air quality values, such as those for Common air pollutants, particulate matter (PM), sulphur oxides (SOx), nitrogen oxides (NOx), volatile organic compounds (VOCs), carbon monoxide (CO) and ammonia (NH3), ground-level ozone (O3), pollen, dust, or other particulate matter).

Claim 10, Angle, KR’1809 and KR’0977 teach the method of sending a terminal command to an air cleaning device using augmented reality displays as incorporated by claim 1 above.  Angle further teaches “The method of claim 1, wherein the region-by-region air pollution information of the indoor space includes a region-by-region air pollution level of the indoor space measured in at least one exception region of the indoor space except a region where the air cleaning apparatus is arranged” ([0094] The robot environmental sensors 270A-J (which are networked to the hub 110 and/or the remote management server 150) can thereby be used in place of or in addition to the stationary sensors 120, 122, 124 to provide input data and instructions to the hub 110, the mobile device 300, the networked-enabled stationary sensors 120, 122, 124, the networked-enabled automation controller devices 126, 127, 128, 129, 140 and/or the remote management server 150. As discussed above, the locations of the robot environmental sensors 270A-I in the enclosure space 20 can be determined and registered so that the readings from the robot environmental sensors 270A-J can be correspondingly registered with respect to the space 20; [0105] Based on a plurality of measurements taken throughout an enclosure space 20, the mobile robot 200 activates a networked-enabled automation controller device 110, 126, 127, 128, 129, 140 even when the environmental 

In regards to Claim 11, Angle teaches “A terminal apparatus, comprising: a display; a wireless communicator configured to communicate with an external apparatus; at least one processor electrically connected to the communicator; and a memory electrically connected to the at least one processor” (Fig. 1 shows local and remote user terminals, Fig. 3 shows robot; Fig. 19 shows terminal block diagram [0066] A local user terminal 142, 300 (e.g., a PC, smartphone, or tablet computer) may be connected (wired or wirelessly) to the private network 160. A remote user terminal 144, 300 may be connected to the remote server 150 and/or the private network 160 via the public network 170.  The hub 110, the robot 200, the local user terminal 140, 300 and the remote user terminal 144, 300 may each be configured with an environmental manager access client 152 and a robot manager access client 152A, which may be the same as the environmental manager access client (e.g., downloadable or pre-installed application software app) enabling communications and control between the nodes 110, 200, 140, 142, 144, 300 and 150 as described herein; wherein computers and smartphones “and configured to store position information of at least one air cleaning apparatus in an indoor space, wherein the memory is further configured to store at least one instruction set to, when executed by the at least one processor, instruct the at least one processor to” ([0029]Network entities, such as thermostats, air purifiers and humidifiers, are stationary and typically located at one or two locations throughout a living space; Fig. 19 and [0066] A local user terminal 142, 300 (e.g., a PC, smartphone, or tablet computer) may be connected (wired or wirelessly) to the private network 160. A remote user terminal 144, 300 may be connected to the remote server 150 and/or the private network 160 via the public network 170; [0039] The location-responsive environmental control routine correlates the three dimensional array to locations of a plurality of home environmental control nodes, each home environmental control node having a dedicated environmental sensor and a control channel to actuate a motorized actuator to perform mechanical work within the household, and based on a proximity of at least one control node to an environmental mapping location represented in the three dimensional array, sends data to cause the at least one “acquire, from a moving cleaning apparatus through the wireless communicator, region-by-region air pollution information of the indoor space acquired while a moving cleaning apparatus moves in the indoor space” (Fig. 26 and 27; [0022] the mobile robot moves about the household on a primary mission and simultaneously collects environmental sensor readings as a secondary mission. In some embodiments the primary mission is a cleaning mission; [0073] the exemplary mobile robot 200 includes...a wireless communication system 250, an IR emitter 260, and environmental sensors 270A-J; [0023] the sensor readings taken at the “acquire, in response to the acquired region-by-region air pollution information of the indoor space and the position information of the at least one air cleaning apparatus in the indoor space, a control command for controlling an operation of the at least one air cleaning apparatus to supply clean air to a polluted region among regions of the indoor space” ([0071] the automation controller devices 126, 127, 128, 129, 140 may be any suitable devices operable to control operation of a device or system associated with the structure 10. Examples of automation controller devices include ... an air quality control device 129, such as an air purifier, humidifier, or de-humidifier; [0097] the mobile robot 200 processes the mapped sensor readings 605, 610 to send operational instructions the networked-enabled stationary sensors 120, 122, 124 and the networked-enabled automation controller devices 126, 127, 128, 129, 140. As indicated in FIGS. 26 and 27, the system 100 therefore uses a mapping mobile robot 200 to collect thermal/humidity/air quality data and assemble a dynamically updated two dimensional map 600 or three dimensional map 700 which can be used for home environmental control [0107] Based on a proximity of at least one control node, or networked-enabled automation controller device 110, 126, 127, 128, 129, 140, to an environmental mapping location represented in the three dimensional array, the mobile robot 200 sends data to cause the at least one environmental control node, or networked-enabled automation “and control the communicator to transmit the acquired control command to the at least one air cleaning apparatus” ([0107] The mobile robot 200 sends data to cause the at least one environmental control node, or networked-enabled automation controller device 110, 126, 127, 128, 129, 140, to perform mechanical work in the household 20; [0104] By mapping measurements throughout an enclosure space 20, the mobile robot 200 determines whether, based on a single reading 605, 610 taken in a location remote from the stationary networked-enabled automation controller devices 110, 126, 127, 128, 129, 140 or based on an aggregate of readings taken randomly or systematically throughout the enclosure space 20, a stationary networked-enabled automation controller device 110, 126, 127, 128, 129, 140 should be activated; [0106] If the mobile robot 200 is on a sensor reading mission as the primary mission and is not conducting a secondary mission, such as a cleaning mission, the mobile robot 200 may send a command signal to a stationary networked-enabled automation controller device 110, 126, 127, 128, 129, 140 at different stages of the robot mission. In one embodiment, or in an invention disclosed herein, once the mobile robot 200 takes a single sensor reading falling above or below an acceptable threshold level or range for temperature, humidity or air quality, the mobile robot 
Angle fails to teach “acquiring, by the terminal apparatus, from the moving cleaning apparatus, a real-time image of the at least one region of the indoor space; displaying, by the terminal apparatus, based on the acquired region-by-region air pollution information of the indoor space, the position information of the at least one air cleaning apparatus in the indoor space, and the real-time image, an augmented reality (AR) image synthesized such that air pollution information of the at least one region overlaps with the real-time image; displaying, in response to a user input signal for selecting the moving cleaning apparatus, guide information for guiding an arrangement of the at least one air cleaning apparatus”.
KR’1809 reaches “acquiring, by the terminal apparatus, from the moving cleaning apparatus, a real-time image of the at least one region of the indoor space” ([page 4] The display unit 230 is for displaying an air quality by using an augmented reality by displaying an image generated by the augmented reality image generating unit 220 with a real space image. For example, the display unit 230 can superimpose and display an image generated by the augmented reality image generation unit 220 on a real space image acquired by a camera (not shown) provided in the portable terminal 200 have) “displaying, by the terminal apparatus, based on the acquired region-by-region air pollution information of the indoor space, the position information of the at least one air cleaning apparatus in the indoor space, and the real-time image, an augmented reality (AR) image synthesized such that air pollution information of the at least one region overlaps with the real-time image;”([page 3] The augmented reality image generating unit 220 may generate an image of at least one of dust, gas (VOC), CO “displaying, in response to a user input signal for selecting the moving cleaning apparatus, guide information for guiding an arrangement of the at least one air cleaning apparatus” ([page 3] the control unit 120 may control the operation of the airflow unit 140 according to a signal input by the user or by generating a control signal based on the air quality measurement data 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the robotic vacuum system that acquires region-by-region air pollution information and is capable of sending commands to specific air cleaning apparatus based on those measured commands and the location of the air cleaning apparatus in the room as taught by Angle, with the use of a display that, based on the air pollution information, the position information of an air cleaner, and a real-time image 
The combination of Angle and KR’1809 fail to teach “displaying, by the terminal apparatus, based on... the position information of the at least one air cleaning apparatus in the indoor space....an augmented reality (AR) image”.
KR’0977 teaches “displaying, by the terminal apparatus, based on... the position information of the at least one air cleaning apparatus in the indoor space....an augmented reality (AR) image” ([page 16] The operation mode of the mobile terminal 100 may include an augmented reality mode. The augmented reality mode may be a mode for providing information related to a real-world image to a real-world image. The mobile terminal 100 can enter the augmented reality mode according to the execution of an application installed therein. When the mobile terminal 100 enters the augmented reality mode, the mobile terminal “displaying, in response to a user input signal for selecting the moving cleaning apparatus, guide information for guiding an arrangement of the at least one air cleaning apparatus” ([page 20] The first controller 180 of the mobile terminal 100 displays the state of the recognized air cleaner 200 or controls the air cleaner 200 when the air cleaner 200 is recognized as being included in the image 500 obtained from the camera 121. [(Buttons, icons, and the like) related to the user. In the displayed menu, there may be a menu for displaying the filter status. In this case, the first controller 180 may  ([page 2] A first object of the present invention is to provide a mobile terminal which can easily confirm the status of each of the filters mounted in the air cleaner and information relating to whether or not each of the filters needs to be cleaned or replaced from outside; [page 18] the status information may include information on whether cleaning or replacement of the filter is required based on the degree of contamination. For example, when the degree of contamination according to the degree of contamination information for a specific filter exceeds the reference value, the second control unit 250 may generate first state information indicating that the corresponding filter needs to be cleaned or replaced; [page 20] The state of each of the plurality of filters included in the filter unit 230 of the air cleaner 200 is not displayed on the exterior of the air cleaner 200. [ It may also be difficult to accurately grasp whether the filter 230 is currently in a state to be cleaned or replaced, even if the user separates the filters from the air purifier 200 and directly observes the appearance. Accordingly, the mobile terminal 100 according to the embodiment of the present invention can provide the state of each of the plurality of filters included in the filter unit 230 in an intuitive and convenient manner to the user using the augmented reality 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the augmented reality system for displaying pollution information in a space as taught by Angel and KR’1809, with the use displaying an augmented reality image based on location information of an air cleaning apparatus as taught by KR’0977 because as noted by KR’0977, in order to properly identify which air cleaning device is being imaged, such as in a case where multiple air cleaning devices are in a same home, the proper air cleaning device can be guided towards its arrangement.  As noted by KR’0977 [page 20] “when the mobile terminal 100 is connected to a plurality of electronic apparatuses, the first controller 180 determines whether the electronic apparatuses included in the image 500 are any 

In regards to Claim 12, Angle, KR’1809 and KR’0977 teach the terminal device for sending a terminal command to an air cleaning device using augmented reality displays as incorporated by claim 11 above.  Angle further teaches “The terminal apparatus of claim 11,wherein the guide information further comprises: information for guiding an operation of the at least one air cleaning apparatus” ([0097] the map 600 of sensor readings 605, 610 displays to the HMI of a local user terminal 142, 300 or a remote user terminal 144, 300 for active management of the networked-enabled stationary sensors 120, 122, 124 and the networked-enabled automation controller devices 126, 127, 128, 129, 140. In embodiments, or in an invention disclosed herein, the mobile robot 200 processes the mapped sensor readings 605, 610 to send operational instructions the 

In regards to Claim 13, Angle, KR’1809 and KR’0977 teach the terminal device for sending a terminal command to an air cleaning device using augmented reality displays as incorporated by claim 11 above.  KR’1809 further teaches “acquire, based on the displayed guide information, a user request signal for controlling an operation of the at least one air cleaning apparatus” ([page 3 col 1] the control unit 120 may control the operation of the airflow unit 140 according to a signal input by the user or by generating a control signal based on the air quality measurement data measured by the sensor unit 110 . In this case, the control unit 120 may receive the control signal from the portable terminal “and acquire, based on the user request signal, a control command for controlling an operation of the at least one air cleaning apparatus to supply the clean air to the polluted region among the regions of the indoor space” ([page 4 col 1] Furthermore, a control signal is generated on the basis of a user input for controlling the operation of the air cleaner 100 through an application installed in the portable terminal 200, and transmitted to the air cleaner 100, thereby controlling the operation of the air cleaner 100 Or may be controlled by the user remotely).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the method for controlling an air cleaning apparatus with the ability to display a guide for user input to control the air cleaning apparatus because it would have the added benefit of allowing a user to control when the air cleaner is started, thus preventing any unwanted noise or expense to the user while also improving the user experience.  Furthermore, both Angle and KR’1809 are in related fields as both relate to the control of an air cleaning device, and both incorporate the use of a remote terminal device such as a smartphone, thus it would have been obvious to incorporate the features taught by KR’1809 into the remote terminal taught by Angle to achieve a predictable result.

In regards to Claim 14, Angle, KR’1809 and KR’0977 teach the terminal device for sending a terminal command to an air cleaning device using augmented reality displays as incorporated by claim 11 above.  Angle further teaches “The terminal apparatus of claim 12, wherein the guide information includes at least one of the region-by-region air pollution information of the indoor space, a graphic representing a position of the at least one air cleaning apparatus in the indoor space, or at least one user interface (UI) for controlling the at least one air cleaning apparatus” ([0027] the sensor readings taken at the plurality of two dimensional locations within the household populate a two dimensional map of sensor readings within the household, the two dimensional map displayed on a human machine interface device in communication with the mobile robot over the network).

In regards to Claim 16, Angle, KR’1809 and KR’0977 teach the terminal device for sending a terminal command to an air cleaning device using augmented reality displays as incorporated by claim 11 above.  Angle further teaches “The terminal apparatus of claim 11, wherein the region-by-region air pollution information of the indoor space includes at least one of a region-by-region air pollution level of the indoor space or region-by-region air pollution level change information of the indoor space, the region-by-region air pollution level change information indicating an increase or decrease in the air pollution level of the indoor space” ([0097] the mobile robot 200 measures and stores air quality readings 610 with its onboard air quality sensor 270I as the mobile robot 200 drives along a robot path 620 throughout the enclosure space 20. The air quality readings 610 are mapped to a 2 dimensional or 3 dimensional map of air quality readings throughout the enclosure space 20. In embodiments, or in an invention disclosed herein, the air quality readings 610 may measure commonly detected air quality values, such as those for Common air pollutants, particulate matter (PM), sulphur oxides (SOx), nitrogen oxides (NOx), volatile organic compounds (VOCs), carbon monoxide (CO) and ammonia (NH3), ground-level ozone (O3), pollen, dust, or other particulate matter).

In regards to Claim 17, Angle, KR’1809 and KR’0977 teach the terminal device for sending a terminal command to an air cleaning device using augmented reality displays as incorporated by claim 11 above.  Angle further teaches “The terminal apparatus of claim 11, wherein the control command for controlling the operation of the at least one air cleaning apparatus controls at least one of an air current direction, an air current amount, an air current speed, or an operation time of the at least one air cleaning apparatus” ([0105] Based on a plurality of measurements taken throughout an enclosure space 20, the mobile robot 200 activates a networked-enabled automation controller device 110, 126, 127, 128, 129, 140 even when the environmental sensor 120 reading of the networked-enabled automation controller device 110, 126, 127, 128, 129, 140 indicates otherwise at its singular, unchanging point of location on the map 600; wherein the time when the robot activates the network controller device that is the air purifier is considered an operation time).

In regards to Claim 18, Angle, KR’1809 and KR’0977 teach the terminal device for sending a terminal command to an air cleaning device using augmented reality displays as incorporated by claim 11 above.  Angle further teaches “The terminal apparatus of claim 11, wherein the region-by-region air pollution information of the indoor space includes a region-by-region air pollution level of the indoor space acquired based on at least one of an amount of dust drawn in by the moving cleaning apparatus or a sensing value of a dust sensor provided in the moving cleaning apparatus” ([0097] the mobile robot 200 measures and stores air quality readings 610 with its onboard air quality sensor 270I as the 

In regards to Claim 20, Angle teaches “A computer program product comprising a non-transitory computer-readable storage medium comprising at least one instruction set to: ([0245] These computer program instructions may also be stored in a computer readable medium that when executed can direct a computer, other programmable data processing apparatus, or other devices to function in a particular manner, such that the instructions when stored in the computer readable medium produce an article of manufacture including instructions which when executed, cause a computer to implement the function/act specified in the flowchart and/or block diagram block or blocks; “acquire, from a moving cleaning apparatus through a wireless connection, region-by-region air pollution information of an indoor space acquired while a moving cleaning apparatus moves in the indoor space” (Fig. 26 and 27; [0022] the mobile robot moves about the household on a primary mission and simultaneously collects environmental sensor readings as a secondary mission. In some embodiments the primary mission is a cleaning mission; [0073] the exemplary mobile robot 200 includes...a wireless communication system 250, an IR emitter 260, and environmental sensors 270A-J; [0023] the sensor readings taken at the plurality of accessible two dimensional locations within the household are environmental sensor readings. In some embodiments, the environmental sensor is an air quality sensor; [0097] the mobile robot 200 measures and stores air quality readings 610 with its onboard air quality sensor 270I as the mobile robot 200 drives along a robot path 620 throughout the enclosure space 20. The air quality readings 610 are mapped to a 2 dimensional or 3 dimensional map of air quality readings throughout the enclosure space 20...the air quality readings 610 may measure commonly detected air quality values, such as those for Common air pollutants... As indicated in FIG. 26, in embodiments, or in an invention disclosed herein, the map 600 of sensor readings 605, 610 displays to the HMI of a local user terminal 142, 300 or a remote user terminal 144, 300 for active management of the networked-enabled stationary sensors 120, 122, “acquire, in response to the acquired region-by-region air pollution information of the indoor space and the position information of the at least one air cleaning apparatus in the indoor space, a control command for controlling an operation of the at least one air cleaning apparatus to supply clean air to a polluted region among regions of the indoor space” ([0071] the automation controller devices 126, 127, 128, 129, 140 may be any suitable devices operable to control operation of a device or system associated with the structure 10. Examples of automation controller devices include ... an air quality control device 129, such as an air purifier, humidifier, or de-humidifier; [0097] the mobile robot 200 processes the mapped sensor readings 605, 610 to send operational instructions the networked-enabled stationary sensors 120, 122, 124 and the networked-enabled automation controller devices 126, 127, 128, 129, 140. As indicated in FIGS. 26 and 27, the “and transmit, through the wireless communicator, the acquired control command to the at least one air cleaning apparatus” ([0107] The mobile robot 200 sends data to cause the at least one environmental control node, or networked-enabled automation controller device 110, 126, 127, 128, 129, 140, to perform mechanical work in the household 20; [0104] By mapping measurements throughout an enclosure space 20, the mobile robot 200 determines whether, based on a single reading 605, 610 taken in a location remote from the stationary networked-enabled automation controller devices 110, 126, 127, 128, 129, 140 or based on an aggregate of readings taken randomly or systematically throughout the enclosure space 20, a stationary networked-enabled automation controller device 
Angle fails to teach “acquiring, by the terminal apparatus, from the moving cleaning apparatus, a real-time image of the at least one region of the indoor space; displaying, by the terminal apparatus, based on the acquired region-by-region air pollution information of the indoor space, the position information of the at least one air cleaning apparatus in the indoor space, and the real-time image, an augmented reality (AR) image synthesized such that air pollution information of the at least one region overlaps with the real-time image; displaying, in response to a user input signal for selecting the moving cleaning apparatus, guide information for guiding an arrangement of the at least one air cleaning apparatus”.
KR’1809 reaches “acquiring, by the terminal apparatus, from the moving cleaning apparatus, a real-time image of the at least one region of the indoor space” ([page 4] The display unit 230 is for displaying an air quality by using an augmented reality by displaying an image generated by the augmented reality  “displaying, by the terminal apparatus, based on the acquired region-by-region air pollution information of the indoor space, the position information of the at least one air cleaning apparatus in the indoor space, and the real-time image, an augmented reality (AR) image synthesized such that air pollution information of the at least one region overlaps with the real-time image;”([page 3] The augmented reality image generating unit 220 may generate an image of at least one of dust, gas (VOC), CO 2 , radon, and water vapor contained in the air based on the air quality measurement data received through the communication unit 210 And may further generate an image for expressing the air temperature. In this case, the augmented reality image generation unit 220 can adjust the number, size, and color of the image to be generated according to concentrations of dust, gas (VOC), CO 2 , radon, and water vapor, or air temperature. For example, the augmented reality image generation unit 220 may generate a large number of dust images when the dust concentration is high, and may generate a small number of dust images when the dust concentration is low; [page 4] The display “displaying, in response to a user input signal for selecting the moving cleaning apparatus, guide information for guiding an arrangement of the at least one air cleaning apparatus” ([page 3] the control unit 120 may control the operation of the airflow unit 140 according to a signal input by the user or by generating a control signal based on the air quality measurement data measured by the sensor unit 110 . In this case, the control unit 120 may receive the control signal from the portable terminal 200, which will be described later, through the communication unit 130, and thereby control the operation of the airflow unit 140; [page 4] In order for the portable terminal 200 to display the air quality using the augmented reality as described above, an application for performing image generation and composition processing based on the air quality measurement data may be installed, and the application may be installed in a portable terminal 200, a camera, a display screen, and the like. Furthermore, a control signal is generated on the basis of a user input for controlling the 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the robotic vacuum system that acquires region-by-region air pollution information and is capable of sending commands to specific air cleaning apparatus based on those measured commands and the location of the air cleaning apparatus in the room as taught by Angle, with the use of a display that, based on the air pollution information, the position information of an air cleaner, and a real-time image taken by the mobile terminal, displays augmented reality air pollution information and guide information for guiding an internal arrangement of the air cleaning apparatus, such as controlling an internal arrangement of the operation of the air cleaning apparatus, because it would offered the stated benefit of “[page 1] there is a limitation that it is difficult for a user to intuitively grasp the severity of air pollution by a method of expressing air pollution degree by LED color or numerical value.  There is a need in the art for a method for displaying the air quality measured by the sensor so that the user can more intuitively grasp the air pollution degree”.  Thus by incorporating the use of augmented reality displays to 
“displaying, by the terminal apparatus, based on... the position information of the at least one air cleaning apparatus in the indoor space....an augmented reality (AR) image”.
KR’0977 teaches “displaying, by the terminal apparatus, based on... the position information of the at least one air cleaning apparatus in the indoor space....an augmented reality (AR) image” ([page 16] The operation mode of the mobile terminal 100 may include an augmented reality mode. The augmented reality mode may be a mode for providing information related to a real-world image to a real-world image. The mobile terminal 100 can enter the augmented reality mode according to the execution of an application installed therein. When the mobile terminal 100 enters the augmented reality mode, the mobile terminal 100 can automatically display a preview image acquired through the camera 121 on the display unit 151...In another embodiment, the control unit 180 can identify the electronic device 200 based on the location information of the mobile terminal 100. Specifically, the controller 180 can identify the electronic device 200 displayed on the preview image by comparing the location information of the mobile terminal 100 with the location information of the electronic device 200; [page 23] The first controller 180 may transmit the location information of the mobile terminal 100 obtained using the location information module 115 to the “displaying, in response to a user input signal for selecting the moving cleaning apparatus, guide information for guiding an arrangement of the at least one air cleaning apparatus” ([page 20] The first controller 180 of the mobile terminal 100 displays the state of the recognized air cleaner 200 or controls the air cleaner 200 when the air cleaner 200 is recognized as being included in the image 500 obtained from the camera 121. [(Buttons, icons, and the like) related to the user. In the displayed menu, there may be a menu for displaying the filter status. In this case, the first controller 180 may receive a filter status display request by receiving an input for selecting a menu for displaying the filter status through the user input unit 123 or the like) and  ([page 2] A first object of the present invention is to provide a mobile terminal which can easily confirm the status of each of the filters mounted in the air cleaner and information relating to whether or not each of the filters needs to be cleaned or replaced from outside; [page 18] the status information may include information on whether cleaning or replacement of the filter is required based on the degree of contamination. For example, when the degree of contamination 


Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Angle, KR’1809 and KR’0977 as applied to claims 1 and 11 above, and further in view of Ono et al. (US 20180214861, hereinafter Ono).

In regards to Claim 9, Angle, KR’1809 and KR’0977 teach the method as incorporated by claim 1 above, including the use of dust sensors to determine an amount of dust of the regions sensed.
Angle, KR’1809 and KR’0977 fails to teach “The method of claim 1, wherein the region-by-region air pollution information of the indoor space includes a region-by-region air pollution level of the indoor space acquired based on at least one of a dust drawn-in amount per unit time of the moving cleaning apparatus or a sensing value per unit time of a dust sensor provided in the moving cleaning apparatus”.
Ono teaches “The method of claim 1, wherein the region-by-region air pollution information of the indoor space includes a region-by-region air pollution level of the indoor space acquired based on at least one of a dust drawn-in amount per unit time of the moving cleaning apparatus or a sensing value per unit time of a dust sensor provided in the moving cleaning apparatus” ([0007] In order to count the dust in the workroom using the light scattering type 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the method of mapping multiple regions in a space with dust readings taken from a sensor on a moving cleaning apparatus, with the use of a dust sensor that senses the drawn-in amount of dust per unit time because by knowing the rate of change of dust in a region or by knowing an amount of dust per unit time, the user can have a better idea of how the dust in an environment progresses throughout a day, week, month and year thus giving the user better insight into the changes in air quality.  By combining these elements, it can be considered a simple substitution of one known type of dust sensor with another type of known dust sensor to achieve predictable results.

Claim 19, Angle, KR’1809 and KR’0977 teach the terminal apparatus as incorporated by claim 11 above, including the use of dust sensors to determine an amount of dust of the regions sensed.
Angle, KR’1809 and KR’0977 fail to teach “The terminal apparatus of claim 11, wherein the region-by-region air pollution information of the indoor space includes a region-by-region air pollution level of the indoor space acquired based on at least one of a dust drawn-in amount per unit time of the moving cleaning apparatus or a sensing value per unit time of a dust sensor provided in the moving cleaning apparatus”.
Ono teaches “The terminal apparatus of claim 11, wherein the region-by-region air pollution information of the indoor space includes a region-by-region air pollution level of the indoor space acquired based on at least one of a dust drawn-in amount per unit time of the moving cleaning apparatus or a sensing value per unit time of a dust sensor provided in the moving cleaning apparatus” ([0007] In order to count the dust in the workroom using the light scattering type airborne particle counter (particle counter), a certain amount of air per unit time is drawn into the particle counter through the sampling tube from inside the workroom. Then, the dust contained in the drawn air is counted and integrated to correspond to a predetermined amount of air, according to which the amount of 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the terminal apparatus for mapping multiple regions in a space with dust readings taken from a sensor on a moving cleaning apparatus, with the use of a dust sensor that senses the drawn-in amount of dust per unit time because by knowing the rate of change of dust in a region by knowing an amount of dust per unit time, the user can have a better idea of how the dust in an environment progresses throughout a day, week, month and year thus giving the user better insight into the changes in air quality.  By combining these elements, it can be considered a simple substitution of one known type of dust sensor with another type of known dust sensor to achieve predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Xing et al. (US 20190032932) – teaches guide information displayed on a terminal apparatus for guiding a position of an air cleaning apparatus (fig. 3C)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             /KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116